BASKIN, Judge.
A defendant may not be found guilty of a violation of probation for failure to pay costs of supervision unless the state demonstrates his financial ability to pay. Edwards v. State, 439 So.2d 1028 (Fla. 3d DCA 1983); Lattimore v. State, 433 So.2d 56 (Fla. 3d DCA 1983); Smith v. State, 373 So.2d 76 (Fla. 3d DCA 1979). The unrebut-ted testimony before the court established that defendant Pope had never been employed and had no apparent ability to pay. We vacate the finding of violation of probation for failure to pay costs of supervision.
Affirmed as modified.